78 S.E.2d 312 (1953)
238 N.C. 547
STATE
v.
SLOAN.
No. 291.
Supreme Court of North Carolina.
November 4, 1953.
Harry McMullan, Atty. Gen., and Ralph Moody, Asst. Atty. Gen., for the State.
Charles L. Abernethy, Jr., New Bern, for defendant appellee.
BARNHILL, Justice.
The motion entered by defendant must be treated as a motion to quash the warrant for that the Recorder's Court of Craven County has no jurisdiction of the offense therein charged. The appeal from the judgment allowing the motion requires an examination of ch. 277, P.L.1919, now General Statutes, ch. 7, subchapter VI, arts. 24 and 25, which authorizes the creation of Municipal Recorders' Courts and County Recorders' Courts.
In 1919 the General Assembly enacted this statute "to establish a uniform system of recorders' courts for municipalities and counties * * *." Proceeding under this Act, the Board of Commissioners of Craven *313 County, in 1921, created a County Recorder's Court for Craven County.
In 1947 the governing board of the City of New Bern, acting under the authority vested in it by the same statute, created a Municipal Court for the City of New Bern.
The Act, ch. 277, P.L.1919, vests in Municipal Recorders' Courts created as therein provided "exclusive original" jurisdiction of all general misdemeanors committed within the corporate limits of the municipality or within a radius of two (now five) miles thereof. G.S. § 7-190.
It likewise vests in the county courts established pursuant thereto "jurisdiction in all criminal cases arising in the county which are now or may hereafter be given to a justice of the peace, and, in addition to the jurisdiction conferred by this section, shall have exclusive original jurisdiction of all other criminal offenses committed in the county below the grade of a felony as now defined by law, and the same are hereby declared to be petty misdemeanors". G.S. § 7-222.
Thus the County Recorder's Court of Craven County has exclusive original jurisdiction of offenses below the grade of felony committed anywhere in the county, while the Municipal Court of New Bern has like jurisdiction of such offenses when committed within the limits of the municipality or within a radius of five miles thereof.
That this creates an impossible situation is self-evident. Reductio ad absurdum. We cannot conceive any sound reason why we should give the word "exclusive" as used in section 4 any more force and effect than is accorded the same term as used in section 27 of the same Act. The two sections are irreconcilable to the extent they attempt to confer on both courts exclusive original jurisdiction of general misdemeanors committed within the territorial limits of the Municipal Recorder's Court of New Bern. To this extent one cancels out the other.
As we cannot reconcile the irreconcilable, we conclude that, within the territorial limits of the Municipal Recorder's Court of New Bern, the two courts possess and may exercise concurrent jurisdiction. In re Barnes, 212 N.C. 735, 194 S.E. 499. This necessitates a reversal of the judgment entered in the court below. The cause is remanded to the end that the solicitor may proceed with the prosecution.
Reversed.